                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION



ANGELA M. FARLEY                                                           PLAINTIFF


v.                           NO. 3:18-cv-00053 PSH


NANCY A. BERRYHILL, Acting Commissioner                                  DEFENDANT
of the Social Security Administration



                                     JUDGMENT


      Pursuant to the Order entered this day, judgment is entered for plaintiff Angela

M. Farley.

      IT IS SO ORDERED this 7th day of November, 2018.




                                             UNITED STATES MAGISTRATE JUDGE
